DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Voltage Compensation Circuit and Method to Compensate Gamma Voltage and Enabling Target Pixels Voltages to be Consistent.
Claim Objections
Claims 2-3 and 13-14 are objected to because of the following informalities:
As per claim 2, the limitation “to make the display panel display according to the target gamma voltage” should be “to configure the display panel to display the target gamma voltage”.
As per claim 3, the limitation “the first pixel is defined by an intersection of a first scanning line and a last column of data line, the second pixel is defined by an intersection of a second scanning line and the last column of data line, and the third pixel is defined by an intersection of a third scanning line and the last column of data a data line, the second pixel is defined by an intersection of a second scanning line and the last column of the data line, and the third pixel is defined by an intersection of a third scanning line and the last column of the data line”.
As per claim 13, the limitation “a display panel” should be “the display panel”.
As per claim 14, the limitation “a compensation control signal” should be “the compensation control signal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20160189642) in view of Lee (US 20200013348).
As per claim 1, Shin discloses a voltage compensation circuit (Fig. 8, #600) for a display panel (#100), wherein the display panel (#100) is configured to display an image to be detected ([0064]; [0111]-[0114]), the voltage compensation circuit (#600) comprising:
a voltage analyzing sub-circuit (#620), the voltage analyzing sub-circuit (#620) is coupled to the display panel (#100) and is configured to acquire pixel voltages of target 
generate a compensation control signal in response to that the display panel (#100) is abnormal ([0126]-[0128]; [0132]-[0134]).
However, Shin does not teach a gamma voltage generating sub-circuit,
the gamma voltage generating sub-circuit is coupled to the voltage analyzing sub-circuit and is configured to compensate a gamma voltage corresponding to the image to be detected according to the compensation control signal so as to enable the pixel voltages of the target pixels to be consistent.
Lee teaches a gamma voltage generating sub-circuit ([0030]; where a gamma voltage generating sub-circuit is inherently present), the gamma voltage generating sub-circuit is coupled to the voltage analyzing sub-circuit and is configured to compensate a gamma voltage corresponding to the image to be detected according to the compensation control signal (i.e., first compensation value; [0015]-[0018]) so as to enable the pixel voltages of the target pixels to be consistent ([0030]-[0033]; [0041]-[0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the gamma voltage adjustment disclosed by Lee to the display panel of Shin so that the brightness uniformity of the display apparatus is improved (Lee: [0033]).
As per claim 2, Shin in view of Lee discloses the voltage compensation circuit of claim 1, wherein the gamma voltage generating sub-circuit is further configured to generate a target gamma voltage to make the display panel display according to the 
As per claim 3, Shin in view of Lee discloses the voltage compensation circuit of claim 1, wherein the image to be detected comprises: a first display region (Shin: Fig. 5, AR2-4) and a second display region (Shin: #AR1), the first display region (Shin: #AR2-4) surrounds the second display region (Shin: #AR1);
the display panel (Shin: #100) comprises M rows of scanning lines (Shin: #G1-Gn) and N columns of data lines (Shin: #D1-Dn), the target pixels comprise a first pixel (Shin: #PX), a second pixel (Shin: #PX) and a third pixel (Shin: #PX), wherein M is greater than or equal to 1, and N is greater than or equal to 1 (Shin: [0053]; where M is greater than 1 and N is greater than 1);
the first pixel (Shin: Fig. 3, #W-) is defined by an intersection of a first scanning line (Shin: #G1) and a last column of data line (Shin: #D9), the second pixel (Shin: #G+) is defined by an intersection of a second scanning line (Shin: #G3) and the last column of data line (Shin: #D9), and the third pixel (Shin: #G+) is defined by an intersection of a third scanning line (Shin: #G5) and the last column of data line (Shin: #D9).
However, the prior art of Shin and Lee do not teach the first scanning line is a scanning line which is located at a same horizontal line as an upper border of the second display region, the second scanning line is a scanning line which is located at a same horizontal line as a lower border of the second display region, and the third scanning line is a scanning line located between the first scanning line and the second scanning line. Official Notice is taken that it would have been an obvious to one of  the first scanning line is a scanning line which is located at a same horizontal line as an upper border of the second display region, the second scanning line is a scanning line which is located at a same horizontal line as a lower border of the second display region, and the third scanning line is a scanning line located between the first scanning line and the second scanning line since it has been held that mere rearrangement of parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per claim 11, Shin in view of Lee discloses the voltage compensation circuit of claim 3, wherein the gamma voltage generating sub-circuit is configured to compensate the gamma voltage corresponding to a gray scale of the second display region by using a threshold compensation voltage according to the compensation control signal, until the pixel voltages of the target pixels are consistent (Lee: [0030]-[0033]; [0041]-[0044]).
As per claim 12, Shin in view of Lee discloses a display driving circuit (Shin: #200), comprising: the voltage compensation circuit (Shin: #600; [0057]-[0058]) of claim 1.
As per claim 13, Shin in view of Lee discloses a display device (Shin: #1000), comprising: a display panel (Shin: #100) and the display driving circuit (Shin: #200; [0051]) of claim 12.
As per claim 14, Shin in view of Lee discloses a voltage compensation method applied to the voltage compensation circuit (Shin: #600; [0006]) of claim 1, the voltage compensation method comprising:

compensating, by the gamma voltage generating sub-circuit, the gamma voltage corresponding to the image to be detected according to the compensation control signal so as to enable the pixels voltages of the target pixels to be consistent (Lee: [0030]-[0033]; [0041]-[0044]).
As per claim 16, Shin discloses the voltage compensation method of claim 14, wherein compensating, by the gamma voltage generating sub-circuit, the gamma voltage corresponding to the image to be detected according to the compensation control signal comprises: compensating, by the gamma voltage generating sub-circuit, the gamma voltage corresponding to a gray scale of the second display region according to the compensation control signal by using a threshold compensation voltage, until the pixel voltages of the target pixels are consistent (Lee: [0030]-[0033]; [0041]-[0044]).
As per claim 17, Shin in view of Lee discloses a display driving circuit (Shin: #200), comprising: the voltage compensation circuit (Shin: #600; [0057]-[0058]) of claim 2.
.
Allowable Subject Matter
Claims 4-10, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a voltage compensation circuit for a display panel configured to display an image to be detected does not teach or fairly suggest the voltage analyzing sub-circuit comprises a comparison sub-circuit and an output control sub-circuit, the comparison sub-circuit is respectively coupled to a first signal input terminal, a second signal input terminal and a third signal input terminal and is configured to obtain a first difference value and a second difference value according to signals from the first signal input terminal, the second signal input terminal and the third signal input terminal; the first signal input terminal is configured to provide a pixel voltage of the first pixel, the second signal input terminal is configured to provide a pixel voltage of the second pixel, and the third signal input terminal is configured to provide a pixel voltage of the third pixel; the output control sub-circuit is respectively coupled to the comparison sub-circuit and a signal output terminal and is configured to judge whether the display panel is abnormal or not according to the first difference value and the second difference value, generate the compensation control signal in response to that the display panel is abnormal and provide the compensation control signal to the signal output terminal, the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622